DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.         Receipt is acknowledged of applicant's preliminary amendment filed on 08/13/2020. Claims 1, 3-14 and 16-23 have been amended. Claims 1-23 are pending and an action on the merits is as follows.
Priority
3.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
4.       The information disclosure statement (IDSs) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
5.      The drawings submitted on 08/13/2020 are accepted.
Claim Objections
6.        Claim 8 is objected to because of the following informalities:  claim 8 duplicates claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
8.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 1-2, 9-19 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al., (4,201,973), hereinafter refer to as Jackson.
           Regarding claim 1, Jackson discloses an airfield light (as shown in fig.1) comprising: 
a body (runway 70 including locators 30, as shown in fig.1, col.2, lines 14-24); 
a first lighting arrangement (37 within one of the locators 30 within the body, fig.4), having a first intensity (low intensity lamp, col.3, line 1); and 
a second lighting arrangement (35 within one of the locators 30 within the body, fig.4), having a second intensity (high intensity lamp, col.2, lines 67-68).
            But Jackson does not specifically disclose the second intensity is more than 1% higher than the first intensity as claimed. However, Jackson in col.2, line 67 to col.3, line 1, states that the intensity of second lamps 37 is higher than first lamps 35 (col.3, lines 6-10) and independently controlled by each switch (28 and 25, fig.5, col.3, lines 11-23).
              Therefore, it would have been obvious to one of ordinary skill in the art to control/use the intensity of the second lamps to be 1% more than the intensity of first 
           Regarding claim 2, an airfield light according to claim 1, Jackson further discloses the light further comprising: a third lighting arrangement (55, fig.4) of substantially (this does not give patentable weight) the same intensity as the second lighting arrangement, oriented in a substantially opposite direction (as shown in fig.4).  
           Regarding claim 9, an airfield light according to claim 1, Jackson further discloses the light further comprising a wired receiver to receive wired control signals to adjust a setting of the airfield light (col.3, lines 12-23, as shown in fig.5).  
           Regarding claim 10, an airfield light according to claim 1, Jackson further discloses the light further including a wireless receiver to receive wireless control signals to adjust a setting of the airfield light (the pilot can control the light by remote control, col.4, lines 28-29).  
           Regarding claim 11, an airfield light according to claim 1, Jackson further discloses wherein the setting comprises selectively turning on one of the first lighting arrangement or the second or third lighting arrangement (col.4, lines 9-29).  
           Regarding claim 12, an airfield light according to claim 1, Jackson further discloses wherein the setting comprises a pattern of turning on and off one of the first lighting arrangement or the second or third lighting arrangement (col.4, lines 9-29).  
           Regarding claim 13, an airfield light according to claim 1, Jackson further discloses wherein the body comprises a substantially flat base (as shown in fig.1).  
Regarding claim 14, an airfield light according to claim 2, Jackson further discloses wherein the body comprises a light housing (30, fig.4) containing the first lighting arrangement, the second lighting arrangement, and the third lighting arrangement (as shown in fig.4).
           Regarding claim 15, an airfield light according to claim 14, Jackson further discloses wherein the light housing comprises opposed open sides, and the second lighting arrangement directs light out of the open side, and the third light arrangement directs light out of an opposing open side (as shown in fig.4).  
           Regarding claim 16, an airfield light according to claim 14, Jackson further discloses wherein the light housing comprises a cone reflector (the elongated portion of 32, fig.4), and the light housing comprises an opening permitting reflection of the first lighting arrangement from the cone reflector, omnidirectionally (as shown in fig.4).  
           Regarding claim 17, an airfield light according to claim 1, Jackson further discloses wherein the light housing is movable between an operative state and a transport state (col.3, lines 42-45).  
           Regarding claim 18, an airfield light according to claim 17, Jackson further discloses wherein the light housing is pivotable to move between the operative state and the transport state (col.3, lines 42-45).    
           Regarding claim 19, an airfield light according to claim 1, Jackson further discloses wherein the body comprises a battery housing (the spot to host battery 18) to house a battery to power the light (as shown in fig.5).  
Regarding claim 22, an airfield light according to claim 1, Jackson further discloses wherein the lights are airfield lights arranged on an airfield (as shown in fig.1).  
           Regarding claim 23, an airfield light according to claim 22, Jackson further discloses wherein the airfield lights are supplied by a common power source (as shown in fig.4, the lights are powered by battery 18, col.2, lines 14-24).  

10.     Claims 3-8 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, and in further view of Wang et al., (US 2007/0013557 A1), hereinafter refer to as Wang.
           Regarding claims 3 and 6, Jackson discloses a light comprising the first lighting arrangement, the second light arrangement and the third lighting arrangement as shown above. 
            But Jackson does not specifically disclose the detail value of the intensity of lighting arrangements as claimed. 
             However, Wang in section 0014 states that the intensity of LED Lamps can be independently controlled for navigational aids, and the intensity of the LEDs can range from a few tens of candelas to several thousands or even tens of thousands by controlling the number and type of LEDs (section 0037). 
              Therefore, it would have been obvious to one of ordinary skill in the art to control the intensity of Jackson’s lamps as claimed resulting in the predictable result precisely controlling the intensity of lighting device for navigational aids (section 0014). 
           Regarding claims 4-5 and 7-8, Jackson discloses an airfield light according to claim 1 as shown above,             
           But Jackson does not specifically disclose the lighting arrangement comprising one or more LEDs and there are an omnidirectional or an unidirectional or a bidirectional light arrangement as claimed. 
            However, Wang teaches of a lighting arrangement for airfield wherein the lamp is LEDs lamp (fig.2) which can be used in airfield (as shown in fig.4). Wang further teaches wherein lighting arrangement is an omnidirectional lighting arrangement (section 0041) or is a unidirectional or bidirectional lighting arrangement (section 0042).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Jackson of Wang’s because Wang provides the motivation this can satisfy the need for a lighting apparatus for navigational aids, in which the apparatus is modularly designed for efficient production, configuration, and installation, as well as for precise beam properly control (section 0013).
           Regarding claim 20, an airfield light according to claim 1, Jackson discloses the body comprises a battery (18, fig.5.).  
           But Jackson does not specifically disclose the battery is a backup power source to provide backup power if a primary power source is unavailable as claimed. 

         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Jackson of Wang’s because Wang provides the motivation this can satisfy the need for a lighting apparatus for navigational aids, in which the apparatus is modularly designed for efficient production, configuration, and installation, as well as for precise beam properly control (section 0013).
           Regarding claim 21, an airfield light according to claim 1, Wang further teaches wherein the light further comprising an AC power input (as shown in fig.1, section 0032).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Jackson of Wang’s because Wang provides the motivation this can satisfy the need for a lighting apparatus for navigational aids, in which the apparatus is modularly designed for efficient production, configuration, and installation, as well as for precise beam properly control (section 0013).

Conclusion
11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        


/JIANZI CHEN/Examiner, Art Unit 2844